In an action to recover damages for false imprisonment (first cause of action) and for assault and battery (second cause of action), plaintiff appeals from an order of the County Court, Rockland County, dated May 31, 1960, which denied his motion, made pursuant to rule 113 of the Rules of Civil Practice, for *785(1) summary judgment on his first cause of action, (2) to direct an assessment of damages in such action, and (3) to sever the remaining cause of action. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.